OFFICE     OF THE ATTORNEY               GENERAL     OF TEXAS
                                            AUSTIN




        Roa. 0. CT.Wild.
        ooullt~Au~itw
        Oorpu8 UhrUti,        hum

        Iboar 8lrr




                      Your latter      ai




                                                                II the appointaeat
                                                                t b902, R, 0. Se,




                      Your dtrntioa   ir reepretfdll  din&o4 to the
        laagwge      OS Texar &u’rlrprudmr~, Vole 8i , p. 218, woo 1148
                               o f lonfliotbotwwa
                      *In@ a @ 0                                 8 ganerd
               p r wlr lo a   a nd l   qmaial        prwlrlon    doallng with
               the   mmo rubjest,       the former 51 lontrollrd           or




-..-.
Ion. 0. 1. wll40,l)ohruuy80, 1939, Pago 8


     llmlto6by tho lottorion4 tbio io oo ubotbor
     tbm  prorlolono  ln quo8tlom ore lo a ta lwdl8
     th eo o mmmo to r la 4lfformnt lo o o twea ts.In
     0th~   wrdo, when l ltotuto maker a geaoral
     ~rovlrlon      lpp8rontlJ for         all   aan0     lad 8 ape
     iid ~ro~irlotafo r         l   p0rti0ul8r 0000 or 01000,
     tbo fmramr floldm      and the latter              prerallo   lo
     00 iu es tbo putloulu     worn or 01880 lo oon-
     OO?EO&   h mo bl1FOUUtOLI0.8, tbo lpookal
     prWi8tw    or statute 10 rmgUb&   08 thou& It
     wr e o nlxoeptlon  or &VlW180, rwwlng   SW-
     tbiy trw tb0 operation or tb0 gmnu8l lw.9




             YOU le, thUdU8,               *P V1 B Od
                                                    it to Qul’
                                                             p inio n
tbo proti8ioao of Artiolo Sol28 uould oontrol, u&d                      tbo
oounty   wuld   k   preolmded       tram    paylnp      the 8ount.j Judge*@   .
8tenogmpher     ln ozoeoo   of Tm01va Shadred (#l800.00)Dol-
Xu8perteu.

                                                 Yory    truly pun